Birdsong, Judge.
This is an appeal from a termination of parental rights. The father and mother contend that the evidence does not sufficiently demonstrate detrimental and egregious parental misconduct, and that the trial court erred in admitting the deposition of a psychologist, thereby illegally requiring the parents to give incriminating evidence against themselves. Held:
The subject matter which appellants sought to protect in this case is governed by the laws regarding privileged communications. See OCGA §§ 24-9-21; 24-9-27 (c); 24-9-40; 24-9-41; 24-9-42. See also Boggess v. Aetna Life Ins. Co., 128 Ga. App. 190, 192 (196 SE2d 172). The privilege against self incrimination (Ga. Const., Art. I, Sec. I, Par. XVI) inheres in civil cases as well as criminal cases, wherever a person is subject to a penalty. Simpson v. Simpson, 233 Ga. 17, 19 (209 SE2d 611). See also OCGA § 24-9-27. However, the privilege is ordinarily that of the person under examination as a witness and is intended for his protection only. Thomas v. State, 245 Ga. 688, 691 (266 SE2d 499), vacated on other grounds, 449 U. S. 988 (101 SC 523, 66 LE2d 285), affirmed, 247 Ga. 233 (275 SE2d 318); Lively v. State, 237 Ga. 35 (226 SE2d 581). The witness in this case was the psychologist, whom the parents agreed to consult at the request of the Department of Family and Children Services before the petition for termination of parental rights was filed. The appellant parents did not have standing to raise an objection of self incrimination against another’s testimony. No proper objection reaching the issue in dispute was made in this case, nor is it made on appeal. MacDonald v. MacDonald, 156 Ga. App. 565, 566 (275 SE2d 142). See DeBoard v. Schulhofer, 156 Ga. App. 158, 159 (273 SE2d 907). The error, if any, therefore cannot be considered.

Judgment affirmed.


Quillian, P. J., and Carley, J., concur.

Joseph B. Gray, Jr., Michael J. Bowers, Attorney General, James P. Googe, Jr., Executive Assistant Attorney General, H. Perry Michael, First Assistant Attorney General, Carol A. Cosgrove, Senior Assistant Attorney General, David C. Will, Assistant Attorney General, for appellee.